

Exhibit 10.1


HOLOGIC, INC.
2012 HOLOGIC SHORT-TERM INCENTIVE PLAN
(the “STIP”)


Performance-Based Compensation


Reference is made to the Hologic, Inc. 2008 Equity Incentive Plan previously
approved by the Company’s Stockholders (the “2008 Plan”).  Capitalized terms
used herein and not otherwise defined shall have the same meanings as set forth
in the 2008 Plan.  It is intended that the awards granted hereunder (the
“Awards”) to persons who are or may become Covered Employees for the applicable
period qualify, to the extent consistent therewith, as Annual Incentive Awards
under Section 7 of the 2008 Plan and, to the extent applicable,
“performance-based compensation” under Section 162(m) of the Internal Revenue
Code (the “Code”).  Without limiting the foregoing, it is further intended that
if all or a portion of an Award to any Covered Employee does not so qualify
(either as an Annual Incentive Award or performance based compensation), it
shall not effect the qualification of that portion of an Award that would
otherwise so qualify, or otherwise reduce a participant’s Award hereunder.  The
terms and conditions of the 2008 Plan, including without limitation the
individual award limits set forth therein, shall apply to any Award, or portion
thereof, that shall qualify as an Annual Incentive Award thereunder.  With
respect to any Awards hereunder intended to qualify as performance based
compensation for a Covered Employee under Section 162(m) of the Code, in the
event of any inconsistencies between the 2008 Plan and this document or any
other document evidencing the Award, the terms of the 2008 Plan shall control.


Administration


The STIP will be administered by the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”).  The Compensation
Committee, in its sole discretion, shall have the authority to grant and amend
Awards, to adopt, amend and repeal rules relating to the STIP and to interpret
and correct the provisions of the STIP and any Award.  The Compensation
Committee shall have authority, subject to the express limitations of the STIP
and the 2008 Plan, (i) to construe and determine the respective Awards and the
STIP, (ii) to prescribe, amend and rescind rules and regulations relating to the
STIP and any Awards, (iii) to determine the terms and provisions of the
respective Awards, which need not be identical, (iv) to create sub-plans
hereunder necessary to comply with laws and regulations of any foreign country
in which the Company may seek to grant an Award, and (v) to make all other
determinations in the judgment of the Compensation Committee necessary or
desirable for the administration and interpretation of the STIP.  The
Compensation Committee may correct any defect or supply any omission or
reconcile any inconsistency in the STIP or Award in the manner and to the extent
it shall deem expedient to carry the STIP or any Award into effect and it shall
be the sole and final judge of such expediency.  All decisions by the
Compensation Committee shall be final and binding on all interested
persons.  Neither the Company nor any member of the Compensation Committee shall
be liable for any action or determination relating to the STIP.


To the extent permitted by applicable law, the 2008 Plan or the listing
standards of any exchange upon which the Company’s Common Stock may be listed,
the Committee may delegate any or all of its powers under the STIP, as it
relates to the determination of Awards and eligibility under the STIP (other
than Awards made to executive officers), to one or more committees or
subcommittees of the Compensation Committee or the Board, or to one or more
executive officers of the Company; provided, however, that unless otherwise
expressly provided, no such delegation of authority shall limit the Compensation
Committee’s discretionary authority to alter the amount or payment of any Award
to any participant as set forth herein, and any Awards made to any executive
officers of the Company (including without limitation any Covered Employee),
including without limitation the achievement of target performance objectives,
shall be subject to the final review and approval of the Compensation Committee.


Eligibility


Unless otherwise determined by the Compensation Committee, which retains sole
discretion of eligibility under the STIP, the eligible participants under the
STIP shall include the Company’s officers, vice presidents, operational
directors, managers and such other employees that have been identified by
management as key contributors.  Notwithstanding anything to the contrary in the
foregoing, unless otherwise approved by the Compensation Committee, participants
shall not include persons, including officers, who are otherwise participating
in a Company commission-based plan.


 
 

--------------------------------------------------------------------------------

 

Targets


Subject to the discretion of the Compensation Committee as set forth herein,
targeted payout levels (“Targeted Payout Levels”) will be achieved at a
combination of corporate, divisional and/or individual goals established for
each participant, as well as discretionary allocations established by the
Committee. A participant’s bonus components and the weighting of those
components are determined by such participant’s title and/or role.


Funding


Subject to the discretion of the Compensation Committee, aggregate funding of
the STIP will be based upon the level of the Company’s achievement of the
general corporate financial goals established for the STIP.  The Company shall
not have any obligation to establish any separate fund or trust or other
segregation of assets to provide for payments under the STIP.


Maximum and Minimum Bonus Payout; No Right to Employment


The maximum bonus payouts will be 200% of Targeted Payout Levels (e.g., a
participant with a Targeted Payout Level of 50% of annual base salary target
would be eligible for a 100% payout).  The Compensation Committee reserves the
right, in its sole discretion, to decrease any bonus payouts to any participant
under the STIP, regardless of the level of bonus targets that have been achieved
(or bonus levels that have been estimated), including, without limitation, to
reduce or provide for no bonus payout to a participant even though one or more
targets under the STIP have been achieved.  Neither the STIP, nor any action
taken pursuant to the STIP, will be construed as giving any employee any right
to continued employment with the Company or any of its subsidiaries.


STIP Nonexclusive


Nothing in this STIP shall preclude the Company from granting any bonus or other
award to a person, who is likely to be a Covered Employee or otherwise, that is
not intended to qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code upon such terms and conditions as may be determined
by the Board or the Committee, without regard to the limitations set forth in
this STIP.

 
 

--------------------------------------------------------------------------------

 
